DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Restriction Requirement Mailed 12/1/2020 is hereby Withdrawn. No Search Burden for the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 is/are rejected under 35 U.S.C. 103 as being obvious over Clary et al.(WO 2017210163;12/7/2017).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Clary et al. suggest the use of dodecane in inoculant compositions and the beneficial effect on the survival rate. In addition Clary et al. suggest all the other limitations recited in the instant claims :  The amount of cells and or spores (claim 3), the colony forming units per gram (claim 4), the amount of dodecane (claim 5), the dispersant (claims 6-7), the microbial viability stability, application of inoculant to soil, plant and seed as well as a kit housing the microbial composition and propagation material(see claim). The combination of this teaching renders the instantly claimed invention obvious.
Claims 2-15 is/are rejected under 35 U.S.C. 103 as being obvious over Edmund  et al.(WO 2017044473A1;3/16/2017).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Edmund et al. teaches inoculant composition comprising spores of Penicillum, Gliocladium, Trichoderma plus carrier(see claims). At pages 22 and 82 Edmund et al. teach that the carrier can be dodecane in the inoculant composition. At claims Edmund et al. teach the inclusion of protectants into the inoculant composition. At claims Edmund et al. teach dispersants.  At claims Edmund et al. teach that the microbial spore inoculant is diluted with water in a 1:10 ratio. At claims Edmund et al. teach coating plant propagation material such plant seed with the inoculant. At claims Edmund et al. teach a kit comprising coated plant propagation material and a housing container for the plant propagation material. At claims Edmund et al. teaches a method of applying the plant propagation material to soil. The combination of this teaching renders the instantly claimed invention obvious. 

The above rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALTON N PRYOR/Primary Examiner, Art Unit 1616